DETAILED ACTION
Claims 1 through 17 originally filed 4 November 2019. By amendment received 24 September 2021; claims 1 through 6, 9, 12, 13, and 16 are amended. By amendment received 14 March 2022; claim 1 is amended. Claims 1 through 17 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March 2022 has been entered.
 
Response to Arguments
Applicant's arguments have been fully considered; they are addressed below.

In light of the amendment to claim 1, a new rejection has been formulated. Kim et al. (K443b, US Pub. 2017/0117443) is no longer employed for any rejection. As such, all arguments relating to K443b are moot.

Applicant argues that the combination of Fukuda et al. (Fukuda, US Pub. 2014/0226308) and K443b is improper because the teachings of these references conflict. This argument is moot because the disputed combination does not form a basis for any rejection.

Applicant argues that the combined teachings of Kim et al. (K426a, US Pub. 2016/0126426) and Fukuda do not teach or render obvious the requirement "An entire area of the second surface being bonded to the undulation parts via a bonding material to bond the base layer 
Applicant's argument is not persuasive because it does not address the rejection (MPEP §2145IV). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, K426a shows the use of an adhesive 300'' that entirely covers the horizontal surface of 130 to which optical member 400' is bonded (see K426a, Figure 8). Since the horizontal surface to which the optical member is bonded corresponds to the claimed second surface, K426a teaches this feature.
The limitation "An entire area of the second surface being bonded to the undulation parts via a bonding material to bond the base layer to the support" was taught by the combined teachings of K426a and Fukuda (see above). Applicant's argument that Fukuda alone does not teach this feature is not persuasive because K426a teaches this feature.

As such, all claims are addressed as follows:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 through 6, and 11 through 17 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (K426a, US Pub. 2016/0126426) in view of Fukuda et al. (Fukuda, US Pub. 2014/0226308).

Regarding claim 1, K426a discloses, "A semiconductor light-emitting element" (p. [0056] and Fig. 8, pt. 250).  "A support including a base" (Fig. 8, pts. 110 and 130).  "A conductive part" (p. [0053] and Fig. 8, pt. 210).  "[The conductive part] configured to support the semiconductor light-emitting element" (Fig. 8, pts. 210 and 250).  "A cover configured to overlap the semiconductor light-emitting element as viewed in a first direction" (p. [0094] and Fig. 8, pts. 250 and 400').  "[The cover] to transmit light from the semiconductor light-emitting element" (p. [0060] and Fig. 8, pt. 400').  "Wherein the support includes a first surface on which the semiconductor light-emitting element is arranged" (Fig. 8, pts. 110 and 210).  "A second surface configured to support the base layer" (Fig. 8, pts. 110 and 300'', where the second surface is the surface contacting 300'' that also faces 400').  "An entire area of the second surface being bonded to the undulation parts via a bonding material to bond the base layer to the support" (Fig. 8, pts. 110 and 300'', where the second surface is the surface contacting 300'' that also faces 400').  K426a does not explicitly disclose, "Wherein the cover includes a base layer having a front surface and a rear surface which transmit the light from the semiconductor light-emitting element and face opposite sides to each other in the first direction."  "Wherein the rear surface faces the semiconductor light-emitting element."  "Wherein the base layer includes a plurality of undulation parts that faces the support."  "Wherein the undulation parts are more uneven than the rear surface."  "A third surface that is 

Regarding claim 2, K426a does not explicitly disclose, "Wherein each of the undulation parts includes a first surface which faces a same side as the rear surface in the first direction."  "Wherein a position where the first surface of each of the undulation parts is located the front surface than a position where the rear surface is located in the first direction."  Fukuda discloses, 

Regarding claim 3, K426a does not explicitly disclose, "Wherein each of the undulation parts includes a second surface which is located between the first surface of each of the undulation parts and the rear surface in the first direction."  "[The second surface of the undulation parts] faces a second direction perpendicular to the first direction."  Fukuda discloses, "Wherein each of the undulation parts includes a second surface which is located between the first surface of each of the undulation parts and the rear surface in the first direction" (p. [0050] and Fig. 1C, pt. 7, where the second surface is the vertical surface of 7).  "[The second surface of the undulation parts] faces a second direction perpendicular to the first direction" (p. [0050] and Fig. 1C, pt. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of K426a with the teachings of Fukuda for the reasons provided above regarding claim 1.  

Regarding claim 4, K426a does not explicitly disclose, "Wherein each of the undulation parts is opened to a side where the second surface of each of the undulation parts faces in the second direction."  Fukuda discloses, "Wherein each of the undulation parts is opened to a side 

Regarding claim 5, K426a does not explicitly disclose, "Wherein each of the undulation parts includes a third surface which is located between the rear surface and the first surface of each of the undulation parts in the first direction."  "[The third surface of the undulation parts] faces a third direction perpendicular to the first direction and the second direction."  Fukuda discloses, "Wherein each of the undulation parts includes a third surface which is located between the rear surface and the first surface of each of the undulation parts in the first direction" (p. [0047], Fig. 1C, pt. 7, and Fig. 1I, pt. 6, where cutout 7 is circumferential to rectangular member 6 so the cutout includes vertical a vertical surface mutually perpendicular to the first and second surface).  "[The third surface of the undulation parts] faces a third direction perpendicular to the first direction and the second direction" (p. [0047] and Fig. 1C, pt. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of K426a with the teachings of Fukuda for the reasons provided above regarding claim 1.  

Regarding claim 6, K426a does not explicitly disclose, "Wherein each of the undulation parts is opened to a side where the third surface of each of the undulation parts faces the third direction."  Fukuda discloses, "Wherein each of the undulation parts is opened to a side where the third surface of each of the undulation parts faces the third direction" (p. [0050] and Fig. 1C, pt. 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of 

Regarding claim 11, the combination of K426a and Fukuda does not explicitly disclose, "Wherein each of the undulation parts includes a rough surface having a surface roughness rougher than a surface roughness of the rear surface."  The examiner takes Official Notice of the fact that it was known in the art to employ a roughened surface to improve adhesion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to roughen the surface to which adhesive is applied, since roughening this surface improves adhesion.

Regarding claim 12, K426a discloses, "Wherein the support further includes an additional surface facing an opposite side to the first surface" (Fig. 8, pt. 110, where the second surface facing is downward from 110).  

Regarding claim 13, the combination of K426a and Fukuda does not explicitly disclose, "Wherein the base layer includes a retreat surface which faces a same side as the front surface in the first direction."  "Wherein a location where the retreat surface is located is closer to the rear surface than a position where the front surface is located in the first direction."  "Wherein the retreat overlaps the rear surface and the semiconductor light-emitting element as viewed in the first direction."  The examiner takes Official Notice of the fact that it was known in the art to employ a recessed surface in the lid over the emission region to adjust the optical properties of the region from which light is emitted. It would have been obvious to one of ordinary skill in the art before 

Regarding claim 14, the combination of K426a and Fukuda does not explicitly disclose, "Wherein the cover includes a diffusion layer configured to diffuse the light from the semiconductor light-emitting element."  The examiner takes Official Notice of the fact that it was known in the art to employ a diffusing layer in the lid of a light emitting package so as to adjust how light is provided outside of the package. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a diffusing layer where the light only where light strikes the transmitting lid, so as to improve dispersal of light exiting the package.

Regarding claim 15, the combination of K426a and Fukuda does not explicitly disclose, "Wherein the diffusion layer is configured to overlap the rear surface and the semiconductor light-emitting element when viewed in the first direction."  The examiner takes Official Notice of the fact that it was known in the art to employ a diffusing layer in the lid of a light emitting package so as to adjust how light is provided outside of the package. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a diffusing layer where the light only where light strikes the transmitting lid, so as to improve dispersal of light exiting the package.

Regarding claim 16, the combination of K426a and Fukuda does not explicitly disclose, "Wherein the undulation parts are formed not to overlap the diffusion layer when viewed in the 

Regarding claim 17, the combination of K426a and Fukuda does not explicitly disclose, "Wherein the semiconductor light-emitting element is a VCSEL element."  The examiner takes Official Notice that it was known in the art to provide a VCSEL within an optical package so as to provide a high intensity light source for the package. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a VCSEL as the emitting element, since VCSEL devices provide a suitable means of achieving high intensity output.

Claims 7 through 9 rejected under 35 U.S.C. 103 as being unpatentable over K426a in view of Fukuda and further in view of Kam et al. (Kam, US Pub. 2013/0234274).

Regarding claim 7, the combination of K426a and Fukuda does not explicitly disclose, "Wherein the undulation parts include two undulation parts separated from each other in the second direction."  Kam discloses, "Wherein the undulation parts include two undulation parts separated from each other in the second direction" (p. [0066] and Fig. 3, pt. 32').  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of K426a and Fukuda with the teachings of Kam.  In view of the 

Regarding claim 8, the combination of K426a and Fukuda does not explicitly disclose, "Wherein the undulation parts include two undulation parts separated from each other in the third direction."  Kam discloses, "Wherein the undulation parts include two undulation parts separated from each other in the third direction" (p. [0066] and Fig. 3, pt. 32').  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of K426a and Fukuda with the teachings of Kam for the reasons provided above regarding claim 7.  

Regarding claim 9, the combination of K426a and Fukuda does not explicitly disclose, "Wherein each of the undulation parts has an annular shape surrounding the rear surface as viewed in the first direction."  Kam discloses, "Wherein each of the undulation parts has an annular shape surrounding the rear surface as viewed in the first direction" (p. [0062] and Fig. 2, pt. 32).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of K426a and Fukuda with the teachings of Kam.  In view of the teachings of K426a and Fukuda regarding an optical device within a package with an attached lid, the alternate configuration of the adhesive attaching the lid in a closed manner as taught by Kam would enhance the teachings of K426a and Fukuda by allowing the lid to be attached while using a single adhesive application.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over K426a in view of Fukuda and further in view of Jung et al. (Jung, US Pub. 2012/0267671).

Regarding claim 10, the combination of K426a and Fukuda does not explicitly disclose, "Wherein each of the undulation parts is a hole having a closed shape as viewed in the first direction."  Jung discloses, "Wherein each of the undulation parts is a hole having a closed shape as viewed in the first direction" (p. [0122] and Fig. 8, pts. 80 and 98).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of K426a and Fukuda with the teachings of Jung.  In view of the teachings of K426a and Fukuda regarding an optical device within a package with an attached lid, the alternate configuration of the adhesive attaching the lid within an indentation of the lid as taught by Jung would enhance the teachings of K426a and Fukuda by allowing the adhesive to contact a more complex surface area of the lid and thereby improve adhesion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828